CLARK, Circuit Judge,
dissenting.
We have usually found it desirable to affirm a referee in granting a discharge based in the main upon his deductions as to the bankrupt’s truthfulness in testifying and his not “clearly erroneous” findings of facts. Compare among cases this term: In re Kamelgarn, 2 Cir., 139 F.2d 1022; Popular Publications v. Nelson, 2 Cir., 141 F.2d 498; Gold v. John R. Blair Co., 2 Cir., 142 F.2d 209; Olson v. Weisbjerg, 2 Cir., 142 F.2d 558; Nadle v. Schulman, 2 Cir., 142 F.2d 557. I doubt if the circumstances here show sufficient grounds for deviation from this generally desirable course; but if so, the most we should do in the interests of fairness is to send the case back for further hearing before the referee. For the referee, believing in the bankrupt’s explanations, curtailed his tes*60timony as to what the books might show and allowed no opportunity for explanation of the statement disclosing that the books were actually in existence long after their claimed abandonment. We should not allow a perhaps too favorable attitude of the trier to prove a trap when an appeal is taken from his decision.